Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicant’s election of Group I, claim 12 which is linked to claims 1-11 in the reply filed on 4/29/22 is acknowledged.  This election was without traverse.  However no suitable art was found for claims 1-11 or claim 12.  Therefore this restriction requirement is withdrawn and claims 1-14 are now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “blow washing” in claims 2 and 12 is not commonly used in the art and a clear definition or context was not provided in the Specification.  It is unclear what this term means, in particular how it is different than other washing steps used in the art. Therefore it is not possible to gauge the metes and bounds of this limitation.

Claim 12 is confusing.  It depends from claim 2 but the steps of 12 are not integrated into the method of claim 2.  While claim 2 is drawn to a method of determining the cell activity of sulfur autotrophic denitrifying bacteria (SADB) biofilm, the final step of determining the cell activity by flow cytometry is identical in both claims. Furthermore the method of claim 2 starts with a dilution step prior to filtration with hydrotalcite while claim 12 omits this initial step.  Also step 12 dilutes the supernatant after filtration while claim 2 omits this step.  Therefore it is unclear how the steps of claim 12 modify the steps of claim 2. The Applicant is encouraged to simply amend claim 12 to the desired modifications for the steps to claim 2.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As described in the 35 USC 112(b) rejection above, Claim 12 does not appear to further limit claim 2.  While claim 12 depends from claim 2 the steps are not integrated into the method of claim 2.  While claim 2 is drawn to a method of determining the cell activity of (SADB) biofilm, the final step of determining the cell activity by flow cytometry is identical in both claims. Furthermore the method of claim 2 starts with a dilution step prior to filtration with hydrotalcite while claim 12 omits this initial step.  Also step 12 dilutes the supernatant after filtration while claim 2 omits this step.  Therefore it is unclear how the steps of claim 12 further limit the steps of claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Free of the Art
It appears that claims 1 and 2 are free of the art.  The closest prior art is by Oh et al. who does a detailed study on culture conditions for (SADB) but does not detect the viability of the bacteria with flow cytometry.  They sense gas production (see Figs . 2 and 4-10), nitrate, and biomass concentrations (see Fig. 3) to analyze the effect of culture conditions on SADB.  In particular they were able to use gas production to determine the effect of temperature on culture conditions (see Fig. 10).  Also Oh et al. does not focus on the biofilm, but the whole cells under ideal culture conditions.  Therefore Oh et al. does not anticipate or render obvious the current claims.

Request for Interview
The Examiner believes an interview would be useful in progressing this case.  The Applicant is encouraged to contact Thane Underdahl at (303) 297-4299 to discuss the claims/claim amendments to place this case in condition for allowance prior to replying to this Office Action. 

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699